Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone discussions with John L. Janick on 4/29/2021.
The application has been amended as follows: 
Claim 1, line 6, "a portion" has been changed to -- the widest portion-.
Claim 1, line 7, "body arranged between” has been changed to--
body, the widest portion of the rotatable rolling contact body arranged in a middle of the opening between--, and "the portion" has been changed to -- the widest portion-.
Claim 23, line 10, "a portion" has been changed to -- the widest portion-.
Claim 23, line 10-11, "body arranged between” has been changed to-- body, the widest portion of the rotatable rolling contact body arranged in a middle of the opening between--, and "the portion" has been changed to -- the widest portion-.
Claim 23, line 11, "a portion" has been changed to -- the widest portion-.

Allowable Subject Matter
Claims 1, 3-5, 7, 8, 10-18, 20-23 and 25 are allowed.

Reasons for Allowances
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 23, the prior art does not disclose or suggest an electrical contact, comprising: widths of each of a plurality of openings defined on a first side and a second side of the opening are less than a width of the widest portion of a rotatable roller contact body, the widest portion of the rotatable rolling contact body arranged in a middle of the opening between the first side and the second side of the opening such that the widest portion of the rotatable rolling contact body is held between the first side and the second side of the opening and within a rolling body cage in combination with other limitations of these claims.
Regarding claim 15, a plug electrical connection, comprising: a rolling body cage having a plurality of openings in which the rotatable rolling contact bodies are disposed, and an unoccupied weakened area disposed between individual rotatable rolling contact bodies and/or disposed between a plurality of groups of rotatable rolling contact bodies, the weakened area is a recess extending through the rolling body cage in a direction transverse to a plug-in direction, the recess comprising an unoccupied opening having profile distinct from the plurality of openings as required in combination with other limitations of this claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289.  The examiner can normally be reached on Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARSHAD C PATEL/           Primary Examiner, Art Unit 2831